           Case 2:20-cv-00040-GGG Document 26 Filed 08/18/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    HERMAN N/M/N WILLIAMS, IV                                                  CIVIL ACTION

    VERSUS                                                                         NO: 20-0040

    HOUMA POLICE DEPARTMENT, ET                                                SECTION: T(4)
    AL.


                                            ORDER

         Before the Court is a Report and Recommendation1 issued by Magistrate Judge Karen

Wells Roby recommending: (1) that Herman N/M/N Williams’s § 1983 claims against the Houma

Police Department be DISMISSED WITH PREJUDICE as frivolous and otherwise for failure

to state a claim for which relief can be granted under 28 U.S.C. § 1915 and § 1915A; (2) that the

Motion to Dismiss2 filed by defendants Williams, Tenny, Kesterson, and Renfro be DISMISSED

WITHOUT PREJUDICE; and (3) that Herman N/M/N Williams’s § 1983 claims of excessive

force against defendants Williams, Mott, Tenny, Kesterson, Renfro, and Duplantis and his § 1983

claims of bystander liability against defendants Tenny, Renfro, and Duplantis be STAYED and

the matter CLOSED for administrative and statistical purposes to be reopened upon properly filed

motion by any party within thirty (30) days of the issuance of the state courts’ final ruling or

judgment on Williams’s state law criminal charges of resisting arrest and aggravated flight.

Herman N/M/N Williams has filed an objection 3 to the Report and Recommendation. 4

Considering the complaint, the record, the applicable law, and the Magistrate Judge’s Report and




1
  R. Doc. 22.
2
  R. Doc. 18.
3
  R. Doc. 25.
4
  R. Doc. 22.

                                               1
             Case 2:20-cv-00040-GGG Document 26 Filed 08/18/20 Page 2 of 2



Recommendation, the Court hereby approves the Magistrate Judge’s Report and Recommendation

and adopts it as its opinion herein.

           Accordingly, IT IS ORDERED that Herman N/M/N Williams’s § 1983 claims against the

Houma Police Department are DISMISSED WITH PREJUDICE as frivolous and otherwise for

failure to state a claim for which relief can be granted under 28 U.S.C. § 1915 and § 1915A.

           IT IS FURTHER ORDERED that the Motion to Dismiss5 filed by defendants Williams,

Tenny, Kesterson, and Renfro is DISMISSED WITHOUT PREJUDICE.

           IT IS FURTHER ORDERED that Herman N/M/N Williams’s § 1983 claims of excessive

force against defendants Williams, Mott, Tenny, Kesterson, Renfro, and Duplantis and his § 1983

claims of bystander liability against defendants Tenny, Renfro, and Duplantis is STAYED and the

matter is CLOSED for administrative and statistical purposes to be reopened upon properly filed

motion by any party within thirty (30) days of the issuance of the state courts’ final ruling or

judgment on Williams’s state law criminal charges of resisting arrest and aggravated flight.

Herman N/M/N Williams is hereby instructed that failure timely to file the motion to reopen could

waive his opportunity to proceed with this civil action.

           New Orleans, Louisiana, on this 18th day of August, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




5
    R. Doc. 18.

                                                 2
